Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 1 of 30 PageID #: 1524




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

MANHATTAN TELECOMMUNICATIONS
CORP., D/B/A METROPOLITAN
TELECOMMUNICATIONS, A/K/A
METTEL,
                                                   C.A. No. 20-857-CFC
      Plaintiff,

             v.

GRANITE TELECOMMUNICATIONS, LLC,

      Defendant.

                     [STIPULATED] PROTECTIVE ORDER
      The Court finds that this Action may involve trade secrets and other valuable

research, development, commercial, financial, technical and/or proprietary

information for which special protection from public disclosure and from use for

any purpose other than litigating this Action is warranted.          Accordingly, to

expedite the flow of information, to facilitate the prompt resolution of disputes

over confidentiality of discovery Materials, to adequately protect information the

Parties are entitled to keep confidential, and to ensure that the Parties are permitted

reasonably necessary uses of such Materials in preparation for and in the conduct

of trial, pursuant to Federal Rule of Civil Procedure 26(c), and for good cause

shown,

IT IS HEREBY ORDERED THAT:
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 2 of 30 PageID #: 1525




                                  DEFINITIONS
      A.     “Action”: the above-captioned case, and any cases resulting from the

consolidation, severance, or transfer of such case.

      B.     “Party” or “Parties”: any Party to the Action, including all of its

officers, directors, employees, consultants, retained experts and consultants, and

Outside Counsel (and their support staff).

      C.     “Material”: all information, documents, items, and things produced,

served, or otherwise provided in the Action (whether paper, electronic, tangible, or

otherwise) by the Parties or by non-parties.

      D.     “Producing Party”: a Party or non-party that produces, furnishes, or

discloses Material during the course of the Action, for example in response to

discovery requests or in the form of pleadings, briefs, memoranda, testimony

adduced at trial, or materials introduced into evidence.

      E.     “Receiving Party”: any Party to which a Producing Party produces,

furnishes, or discloses Material, whether voluntarily or in response to formal or

informal discovery requests, subpoena, deposition notice, or court order in the

Action.

      F.     “Designating Party”: a Party or non-party that designates Material as

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” or “OUTSIDE COUNSEL

AND OUTSIDE CONSULTANTS’ EYES ONLY.”


                                          2
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 3 of 30 PageID #: 1526




      G.        “CONFIDENTIAL Material”: Material the Designating Party believes

in good faith is not generally known to others, and which the Designating Party (i)

would not normally reveal to third parties except in confidence or has undertaken

with others to maintain in confidence; (ii) believes in good faith is protected by a

right to privacy under federal or state law or any other applicable privilege or right

related to confidentiality or privacy; or (iii) believes in good faith constitutes or

contains trade secrets or other confidential research, development, or commercial

information. CONFIDENTIAL Material shall include all Material referring or

relating to the foregoing, including but not limited to copies, summaries, and

abstracts of the foregoing, and shall be designated as such in the manner described

in Section 2.

      H.        “ATTORNEYS’ EYES ONLY Material”: Material the Designating

Party believes in good faith is not generally known to others and has significant

competitive value such that unrestricted disclosure to others would create a

substantial risk of serious injury, and which the Designating Party (i) would not

normally reveal to third parties except in confidence or has undertaken with others

to maintain in confidence; (ii) believes in good faith is protected by a right to

privacy under federal or state law or any other applicable privilege or right related

to confidentiality or privacy; or (iii) believes in good faith constitutes or contains

trade secrets or other proprietary financial, technical, or commercially sensitive


                                          3
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 4 of 30 PageID #: 1527




competitive information that the Producing Party maintains as highly confidential

in its business. ATTORNEYS’ EYES ONLY Material shall include all Material

referring or relating to the foregoing, including but not limited to copies,

summaries, and abstracts of the foregoing, and shall be designated as such in the

manner described in Section 2.

      I.     “OUTSIDE COUNSEL AND OUTSIDE CONSULTANTS’ EYES

ONLY”: Material the Designating Party believes in good faith is not generally

known to others and has significant competitive value such that unrestricted

disclosure to others, including the Parties’ designated In-House Litigation Counsel

identified in Paragraph 8(e) below, would create a substantial risk of serious injury,

and which the Designating Party (i) would not normally reveal to third parties

except in confidence or has undertaken with others to maintain in confidence; (ii)

believes in good faith is protected by a right to privacy under federal or state law or

any other applicable privilege or right related to confidentiality or privacy; or (iii)

believes in good faith constitutes or contains trade secrets or other proprietary

financial, technical, or commercially sensitive competitive information that the

Producing Party maintains as highly confidential in its business.          OUTSIDE

COUNSEL AND OUTSIDE CONSULTANTS’ EYES ONLY Material shall

include all Material referring or relating to the foregoing, including but not limited




                                          4
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 5 of 30 PageID #: 1528




to copies, summaries, and abstracts of the foregoing, and shall be designated as

such in the manner described in Section 2.

      J.     “Designated       Material”:       Material    that     is       designated

“CONFIDENTIAL,”         or   “ATTORNEYS’          EYES     ONLY”         or   “OUTSIDE

COUNSEL AND OUTSIDE CONSULTANTS’ EYES ONLY.”

      K.     “Outside Counsel”: attorneys (including litigation and clerical support

staff) who are not employees, directors, or officers of a Party or a Party’s parents,

affiliates, or subsidiaries but who are counsel of record for a Party.

      L.     “Outside Consultant”: a person with specialized knowledge or

experience in a matter pertinent to the Action who has been retained by a Party or

its Outside Counsel to serve as an expert witness or as a consultant in the Action

and who is not: (i) a current or anticipated future employee of a Party or of a

Party’s competitor; or (ii) a consultant involved in sales, marketing, product,

and/or process design or development for a Party or for a Party’s competitor.

      M.     “Professional Vendors”: persons or entities that provide litigation

support services (e.g., photocopying, videotaping, translating, preparing exhibits or

demonstrations, organizing or processing data) and their employees and

subcontractors. Court reporters and videographers are included. This definition

further includes a professional jury or trial consultant retained in connection with

the Action and mock jurors retained by such a consultant to assist them in their


                                            5
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 6 of 30 PageID #: 1529




work. Professional Vendors do not include consultants who fall within the

definition of Outside Consultant.

      N.     “In-House Litigation Counsel”: attorneys (including litigation and

clerical support staff) who are employees of a Party who have responsibility for

maintaining, defending, or evaluating this litigation.

                          TERMS AND CONDITIONS

1.    GENERAL LIMITATIONS ON DISCLOSURE AND USE OF
      DESIGNATED MATERIAL
      Designated Material produced and the substance and content thereof,

including any copies, notes, memoranda, summaries, excerpts, compilations, or

other similar documents relating thereto, shall be used only for the purpose of this

litigation and not for any other purpose, including, without limitation, any business

or commercial purpose, or dissemination to the media or public. Any person in

possession of Designated Material shall exercise reasonably appropriate care with

regard to storage, custody, or use of such Material in order to ensure that the

confidential nature of the Material is maintained.       If Designated Material is

disclosed or comes into the possession of any person other than in a manner

authorized by this Protective Order, any Party having knowledge of the disclosure

must immediately inform the Producing Party (and, if not the same person or

entity, the Designating Party) of all pertinent facts relating to such disclosure and



                                          6
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 7 of 30 PageID #: 1530




shall make reasonable efforts to retrieve such Material and to prevent further

disclosure.

2.    PROCEDURE FOR DESIGNATING MATERIALS
      (a)     Documents and Other Tangible Materials.         The designation of

Material in the form of documents, discovery responses, or other tangible materials

(other than depositions or other pre-trial testimony) shall be made by the

Designating Party by conspicuously affixing (physically or electronically) the

legend “CONFIDENTIAL,” or “ATTORNEYS’ EYES ONLY,” or “OUTSIDE

COUNSEL AND OUTSIDE CONSULTANTS’ EYES ONLY” on each page

containing information to which the designation applies (or in the case of computer

medium on the medium label and/or cover). To the extent practical, the legend

shall be placed on the same line or otherwise near the Bates number identifying the

Material. If a document has more than one designation, the more restrictive or

higher designation applies.

      (b)     Non-tangible Materials. All Designated Materials that are not reduced

to documentary, tangible, or physical form or that cannot be conveniently

designated in the manner set forth in Section 2(a) above shall be designated by the

Designating Party by informing the Receiving Party in writing of same.

      (c)     Deposition Testimony and Transcripts. Any Party may designate as

CONFIDENTIAL or ATTORNEYS’ EYES ONLY or OUTSIDE COUNSEL


                                         7
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 8 of 30 PageID #: 1531




AND OUTSIDE CONSULTANTS’ EYES ONLY testimony or Material that is

disclosed at a deposition by indicating on the record at the deposition that the

testimony or material is CONFIDENTIAL or ATTORNEYS’ EYES ONLY or

OUTSIDE COUNSEL AND OUTSIDE CONSULTANTS’ EYES ONLY and is

subject to the provisions of this Protective Order. Any Party may also designate

Material as CONFIDENTIAL or ATTORNEYS’ EYES ONLY or OUTSIDE

COUNSEL AND OUTSIDE CONSULTANTS’ EYES ONLY by notifying the

court reporter and parties in writing within ten (10) days after receipt of the final

deposition transcript, of the specific pages and lines of the final transcript that

should be treated thereafter as CONFIDENTIAL or ATTORNEYS’ EYES ONLY

or OUTSIDE COUNSEL AND OUTSIDE CONSULTANTS’ EYES ONLY. The

Designating party must also provide a revised copy of the transcript with a

corrected designation on the face of the transcript. The Receiving party must

certify in writing within ten (10) days of the receipt of the corrected transcript that

all the old transcripts without the correct designation have been destroyed. All

deposition transcripts shall be treated as OUTSIDE COUNSEL AND OUTSIDE

CONSULTANTS’ EYES ONLY for at least a period of ten (10) days after receipt

of the final transcript unless otherwise designated ahead of such time period.

      (d)    Non-party Designations. Non-parties who produce Material in the

Action may avail themselves of the provisions of this Protective Order, and such


                                          8
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 9 of 30 PageID #: 1532




Material produced by non-parties shall be treated by the Parties in conformance

with this Protective Order.     A non-party’s use of this Protective Order for

production of its Material does not entitle that non-party to have access to Material

produced by any Party in the Action.

3.    INADVERTENT PRODUCTION
      (a)    Inadvertent Failures to Properly Designate. If a Party or non-party

inadvertently produces Material without labeling or otherwise designating it in

accordance with the provisions of this Protective Order, the Party or non-party may

give written notice to the Receiving Party that the Material previously produced is

designated CONFIDENTIAL or ATTORNEYS’ EYES ONLY or OUTSIDE

COUNSEL AND OUTSIDE CONSULTANTS’ EYES ONLY and should be

treated as such in accordance with the provisions of this Protective Order. The

Receiving Party must treat such Material according to its most recent designation

of CONFIDENTIAL or ATTORNEYS’ EYES ONLY or OUTSIDE COUNSEL

AND OUTSIDE CONSULTANTS’ EYES ONLY from the date such notice is

received. If, before receiving such notice, the Receiving Party disclosed such

Material to recipients who are not qualified to receive it under the most recent

designation, the Receiving Party must inform the Designating Party of the

pertinent facts relating to such disclosure and shall make reasonable efforts to

assure that the Material is treated in accordance with the provisions of this


                                         9
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 10 of 30 PageID #: 1533




Protective Order, including retrieving or destroying any copies that may have been

disclosed to unqualified recipients.

      (b)    No Waiver of Privilege. Pursuant to Federal Rule of Evidence 502(d),

the production or inspection of Material that a Producing Party claims was

inadvertent and should not have been produced or disclosed because of the

attorney-client privilege, work product protection, or any other applicable privilege

or immunity from discovery is not and shall not be deemed to be a waiver of any

such privilege or immunity to which the Producing Party would have been entitled

had the Material not inadvertently been produced or disclosed. Upon request by

the Producing Party, the Receiving Party shall immediately return all copies of

such inadvertently produced Material.      If the Receiving Party challenges the

propriety of the claim of attorney-client privilege, work product protection, or

other applicable privilege or immunity from discovery, the Receiving Party shall

not assert the fact of the inadvertent production or the reasonableness of the

Producing Party’s pre-production review as a ground for challenging the later

designation as privileged or immune from discovery.

4.    MATERIAL NOT COVERED BY THIS PROTECTIVE ORDER
      Material shall not be considered CONFIDENTIAL or ATTORNEYS’ EYES

ONLY or OUTSIDE COUNSEL AND OUTSIDE CONSULTANTS’ EYES

ONLY if:


                                         10
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 11 of 30 PageID #: 1534




      (a)    it is in the public domain at the time of disclosure;

      (b)    it becomes part of the public domain as a result of publication not

involving a violation of this Protective Order;

      (c)    the Receiving Party can show it was in the Receiving Party’s rightful

and lawful possession at the time of disclosure;

      (d)    the Receiving Party lawfully received it from a non-party without

restriction as to disclosure, provided such non-party had the right to make the

disclosure to the Receiving Party; or

      (e)    the Receiving Party can show it was independently developed by the

Receiving Party after the time of disclosure by personnel who did not have access

to the Producing Party’s Designated Material.

5.    CHALLENGES TO DESIGNATIONS
      (a)    Written Notice.    The Designating Party shall use reasonable care

when designating Material as CONFIDENTIAL or ATTORNEYS’ EYES ONLY

or OUTSIDE COUNSEL AND OUTSIDE CONSULTANTS’ EYES ONLY.

Nothing in this Protective Order shall prevent a Receiving Party from contending

that any Material has been improperly designated. If the Receiving Party disagrees

with the designation of any Material, the Receiving Party may challenge such

designation by providing the Designating Party with written notice of such

challenge and by identifying the Material as specifically as possible.        The


                                          11
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 12 of 30 PageID #: 1535




challenge should be made as soon as is practicable following production. If, after

meeting and conferring, the Parties do not resolve the dispute, the Receiving Party

may seek relief from the Court pursuant to the procedures specified in Section 6 of

the Scheduling Order entered by the Court on December 22, 2020.

      (b)   Meet and Confer. A Party that elects to challenge a designation must

do so in good faith and, in addition to the written notice, must confer directly (in

voice-to-voice dialogue; other forms of communication are not sufficient) with

counsel for the Designating Party.     In conferring, the challenging Party must

explain the basis for its belief that the confidentiality designation was not proper

and must give the Designating Party an opportunity to review the Material

challenged and to reconsider the circumstances, and if no change in designation is

offered, to explain the basis for the chosen designation. A challenging Party may

challenge the designation only if it has engaged in this meet and confer dialogue

first. Each such request for relief must be accompanied by a competent declaration

that affirms that the movant has complied with these meet and confer requirements

and that sets forth with specificity the justification for the designation that was

given by the Designating Party in the meet and confer dialogue.

      (c)   Judicial Intervention. The burden of persuasion in any such challenge

proceeding shall be on the Designating Party.       Until the Court rules on the




                                        12
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 13 of 30 PageID #: 1536




challenge, all Parties shall continue to afford the Material in question the level of

protection to which it is entitled under the Designating Party’s designation.

6.    INSPECTION OF MATERIALS
      Material made available for inspection by Outside Counsel for the Receiving

Party shall initially be considered to be OUTSIDE COUNSEL AND OUTSIDE

CONSULTANTS’ EYES ONLY and subject to this Protective Order even though

no formal designation has yet been made. Thereafter, the Producing Party shall

have seven (7) calendar days to review and designate the inspected Material as

CONFIDENTIAL or ATTORNEYS’ EYES ONLY or OUTSIDE COUNSEL

AND OUTSIDE CONSULTANTS’ EYES ONLY prior to furnishing copies to the

Receiving Party.

7.    ACCESS TO CONFIDENTIAL MATERIAL
      Unless otherwise ordered by the Court or permitted in writing by the

Designating Party, CONFIDENTIAL Material shall not be disclosed, directly or

indirectly, to anyone except the following (and those identified in Section 16 below

regarding use of Designated Material at depositions):

      (a)    The Court and its personnel;

      (b)    Outside Counsel representing each Party in this Action who require

access to CONFIDENTIAL Material for purposes of litigating this Action;




                                         13
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 14 of 30 PageID #: 1537




      (c)    Outside Consultants, subject to the provisions and limitations set forth

in Section 14 herein;

      (d)    Personnel of e-discovery management, graphics, litigation support,

court reporters, videographers, and trial/jury consulting firms, including any mock

jurors, engaged by a party or its attorneys in connection with this litigation who

have signed (or for whom a representative has signed) Exhibit A hereto prior to

any disclosure of CONFIDENTIAL Material; and

      (e)    In-House Litigation Counsel and no more than five (5) other

employees, officers, or directors of a Receiving Party who have responsibility for

maintaining, defending, or evaluating this litigation (and supporting personnel).

CONFIDENTIAL Material shall not be disclosed to such In-House Litigation

Counsel, employee, officer, or director until the individual has signed the

Confidentiality Agreement attached hereto as Exhibit A, thereby declaring that he

or she has read and understands this Protective Order and agrees to be bound by its

provisions. Such written agreement shall be retained by counsel for the Receiving

Party and must be disclosed to the Producing Party at least ten (10) days prior to

any disclosure of CONFIDENTIAL Material. If the Producing Party objects to the

identified individual within the ten (10) day period, no disclosure of material shall

take place until the dispute is resolved, either by the Parties or the Court. Further,




                                         14
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 15 of 30 PageID #: 1538




the Receiving Party must have a reasonable, litigation-related basis for providing

the CONFIDENTIAL Material to the individuals in this Section.

8.    ACCESS TO ATTORNEYS’ EYES ONLY MATERIAL
      Unless otherwise ordered by the Court or permitted in writing by the

Designating Party, ATTORNEYS’ EYES ONLY Material shall not be disclosed,

directly or indirectly, to anyone except the following (and those identified in

Section 16 below regarding use of Designated Material at depositions):

      (a)    The Court and its personnel;

      (b)    Outside Counsel representing each Party in this Action who require

access to ATTORNEYS’ EYES ONLY Material for purposes of litigating this

Action;

      (c)    Outside Consultants, subject to the provisions and limitations set forth

in Section 14 herein;

      (d)    Personnel of e-discovery management, graphics, litigation support,

court reporters, videographers, and trial/jury consulting firms, including any mock

jurors, engaged by a Party or its attorneys in connection with this litigation who

have signed (or for whom a representative has signed) Exhibit A hereto prior to

any disclosure of ATTORNEYS’ EYES ONLY Material; and

      (e)    No more than two (2) designated In-House Litigation Counsel. For

Plaintiff, the currently designated In-House Litigation Counsel shall be Joseph


                                         15
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 16 of 30 PageID #: 1539




Farano and Joel Margolis. For Defendant, it shall be Michael Galvin and John

Cheverie. The foregoing designations may be changed by agreement of the parties

at any time, or if an agreement cannot be reached, by further order of the Court.

             (1)    ATTORNEYS’ EYES ONLY Material shall not be disclosed

      to such In-House Litigation Counsel until the individual has signed the

      Confidentiality Agreement attached hereto as Exhibit A, thereby declaring

      that he or she has read and understands this Protective Order and agrees to

      be bound by its provisions. Such written agreement shall be retained by

      counsel for the Receiving Party and must be disclosed to the Producing

      Party at least seven (7) days prior to any disclosure of ATTORNEYS’ EYES

      ONLY Material.

             (2)   ATTORNEYS’ EYES ONLY Material may be disclosed to In-

      House Litigation Counsel orally, electronically, or in hard-copy. To the

      extent such material is disclosed electronically, designated documents may

      only be provided via an encrypted file transfer system (e.g., FTP, ShareFile)

      or by posting to an access-controlled file-sharing website (e.g., SharePoint,

      HighQ). Electronic copies of such materials may only be stored locally by

      the receiving In-House Litigation Counsel on an access-controlled and

      encrypted personal computer, and may not be stored on any shared drive

      accessible by others.     To the extent the receiving In-House Litigation


                                         16
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 17 of 30 PageID #: 1540




      Counsel prints out such materials, or receives such materials in hard-copy

      form, such documents will be maintained in the private offices of In-House

      Litigation Counsel in such a way as to be inaccessible to, and not viewable

      by, others, and not stored or reviewed in public areas.

9.    ACCESS TO OUTSIDE COUNSEL AND OUTSIDE CONSULTANTS’
      EYES ONLY MATERIAL
      Unless otherwise ordered by the Court or permitted in writing by the

Designating Party, OUTSIDE COUNSEL AND OUTSIDE CONSULTANTS’

EYES ONLY Material shall not be disclosed, directly or indirectly, to anyone

except the following (and those identified in Section 16 below regarding use of

Designated Material at depositions):

      (a)   The Court and its personnel;

      (b)   Outside Counsel representing each Party in this Action who require

access to OUTSIDE COUNSEL AND OUTSIDE CONSULTANTS’ EYES

ONLY Material for purposes of litigating this Action;

      (c)   Outside Consultants, subject to the provisions and limitations set forth

in Section 14 herein; and

      (d)   Personnel of e-discovery management, graphics, litigation support,

court reporters, videographers, and trial/jury consulting firms, including any mock

jurors, engaged by a party or its attorneys in connection with this litigation who

have signed (or for whom a representative has signed) Exhibit A hereto prior to

                                         17
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 18 of 30 PageID #: 1541




any disclosure of OUTSIDE COUNSEL AND OUTSIDE CONSULTANTS’

EYES ONLY Material.

10.   ACCESS BY PROFESSIONAL VENDORS
      Subject to the requirements set forth in this Protective Order, Designated

Material and such copies as are reasonably necessary for maintaining, defending,

or evaluating this litigation, may be furnished and disclosed to Professional

Vendors as defined in Definition M. Before disclosing any Designated Material to

any person or service described in this paragraph, Outside Counsel for the

Receiving Party shall first obtain from such person or service a written and signed

Confidentiality Agreement, in the form attached hereto as Exhibit A. Such written

agreement shall be retained by Outside Counsel for the Receiving Party, and a

copy shall be provided to the Producing Party.

11.   TRANSMITTAL OF DESIGNATED MATERIALS
      Designated Materials shall not be viewed, transmitted or transported outside

of the United States, or communicated to any recipient under this Protective Order

who is located outside of the United States, for any purpose without the express

written permission of the Producing Party, except as needed in connection with

prosecuting or defending this case.

12.   ELECTRONIC ACCESSIBILITY
      The   Receiving    Party   shall   ensure   that   Materials   designated   as

CONFIDENTIAL or ATTORNEYS’ EYES ONLY or OUTSIDE COUNSEL
                                         18
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 19 of 30 PageID #: 1542




AND OUTSIDE CONSULTANTS’ EYES ONLY are not transmitted via

electronic mail, except that CONFIDENTIAL Materials may, when otherwise in

compliance with Sections 7 through 10 of this Protective Order, be transmitted:

among and between the Outside Counsel and In-House Litigation Counsel or

Outside Counsel and Outside Consultants for any single Party via the private e-

mail networks maintained by that Party’s Outside Counsel or In-House Litigation

Counsel (public networks and servers such as e-mail systems provided by Google,

Yahoo, or by an internet provider such as Comcast, may not be used, however e-

mails between co-counsel for a Party are considered private even if the

transmission path includes the internet, as long as the e-mail servers are controlled

by the respective firms).

13.   DISCLOSURE TO OUTSIDE CONSULTANTS
      (a)    Confidentiality Agreement.       An Outside Consultant’s access to

Designated Material shall be subject to the requirement that the Outside Consultant

execute the Confidentiality Agreement attached hereto as Exhibit A. The original

Confidentiality Agreement shall be retained by Outside Counsel for the Party that

retained the Outside Consultant.

14.   EXCEPTIONS TO LIMITATIONS ON DISCLOSURE
      Nothing in this Order prevents disclosure of Designated Material in the

following situations: (a) by the Producing Party to anyone else the Producing Party


                                         19
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 20 of 30 PageID #: 1543




deems appropriate; (b) by the Receiving Party to a director, officer and/or

employee of the Producing Party who has had or is eligible to have access to the

Designated Material by virtue of their position with the Producing Party; (c) by a

Party to any person, whether or not affiliated with the Producing Party at the time

of disclosure, who either authored the Designated Material, in whole or in part, or

who has independently received the Designated Material other than through a

means constituting a breach of this Protective Order; or (d) to any person who is

reasonably identified as previously having had access to the Designated Material,

which identification is made by the sworn testimony of another or unambiguously

appears on the face of a document, other than through a means constituting breach

of this Protective Order.

15.   FILING UNDER SEAL
      All documents containing Designated Material filed with the Court shall be

filed in accordance with the provisions of the United States District Court for the

District of Delaware’s Revised Administrative Procedures Governing Filing and

Service by Electronic Means.

16.   USE AT DEPOSITIONS
      (a)    Except as otherwise ordered by the Court, any deposition or trial

witness may be examined and may testify concerning Designated Material of




                                        20
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 21 of 30 PageID #: 1544




which such person has prior knowledge.         Without in any way limiting the

generality of the foregoing:

             (1)   A present director, officer, and/or employee of a Producing

Party may be examined and may testify concerning all Designated Material that

has been produced by that Party when (a) the director, officer, and/or employee has

had or is eligible to have access to the Designated Material by virtue of their

position with the Producing Party; (b) the director, officer, and/or employee of the

Producing Party designated has been designated as a witness under Fed. R. Civ. P.

30(b)(6) for topics relating to the Designated Material; (c) the director, officer,

and/or employee is identified in the Designated Material as an author, addressee, or

recipient of such information; or (d) the director, officer, and/or employee,

although not identified as an author, addressee, or recipient of such Designated

Material, has, in the ordinary course of business, seen such Designated Material or

has personal knowledge about such Designated Material or its subject matter.

             (2)   A former director, officer, and/or employee of a Producing

Party may be examined and may testify concerning all Designated Material that

has been produced by that Party when (a) the former director, officer, and/or

employee has been designated as a witness under Fed. R. Civ. P. 30(b)(6) for

topics relating to the Designated Material; (b) the former director, officer, and/or

employee is identified in the Designated Material as an author, addressee, or


                                        21
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 22 of 30 PageID #: 1545




recipient of such information; or (c) the former director, officer, and/or employee,

although not identified as an author, addressee, or recipient of such Designated

Material, has, in the ordinary course of business, seen such Designated Material or

has personal knowledge about such Designated Material. Nothing in the foregoing

shall preclude or otherwise limit the Producing Party’s ability to object to (i) the

use of the document during questioning or (ii) the admissibility of any such

testimony.

             (3)   The witness, although not identified as an author, addressee, or

recipient of such Designated Material, has personal knowledge of the content of

the Designated Material and was or is associated with the Producing Party.

             (4)   Non-parties may be examined or testify concerning any

document containing Designated Material that appears on its face or from other

documents or testimony to have been received from, or communicated to, the non-

party including as a result of any contact or relationship with the Producing Party.

Any person other than the witness, his or her counsel, and any person qualified to

receive Designated Material under this Protective Order shall be excluded from the

portion of the examination concerning such Material, absent the consent of the

Producing Party. If the witness is represented by an attorney who is not qualified

under this Protective Order to receive Designated Material, then prior to the

examination, the attorney shall provide a signed Confidentiality Agreement in the


                                        22
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 23 of 30 PageID #: 1546




form attached hereto as Exhibit A, declaring that he or she will comply with the

terms of this Protective Order and maintain the confidentiality of Designated

Material disclosed during the course of the examination. If such attorney declines

to sign such a Confidentiality Agreement before the examination, and if any Party

so desires, then the Parties, by their counsel, shall jointly seek a protective order

from the Court prohibiting such attorney from disclosing such Designated

Material.

      (b)    Except in the case of an Outside Consultant serving as an expert

witness and bound by the terms of the Protective Order or a witness from a

Producing Party that is otherwise authorized to see Designated Material from

his/her own Producing Party, witnesses may not retain copies of any Designated

Material used or reviewed at a deposition, and may not take out of the deposition

room any exhibit that is marked CONFIDENTIAL or ATTORNEYS’ EYES

ONLY or OUTSIDE COUNSEL AND OUTSIDE CONSULTANTS’ EYES

ONLY. The Producing Party of any Designated Material used at a deposition may

also require that the transcript and exhibits not be copied by a third-party witness

or his or her counsel and that the transcript and exhibits may only be reviewed by

the third-party witness in the offices of Outside Counsel representing a Party in the

Action (or another firm acting for Outside Counsel representing a Party in the




                                         23
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 24 of 30 PageID #: 1547




Action under the supervision of one of the attorneys bound by the terms of this

Protective Order).

17.   TESTIFYING EXPERTS
      (a)    Testifying experts shall not be subject to discovery on any draft of his

or her report in this case that was written by the testifying expert or his or her staff.

Such draft reports, notes, or outlines for draft reports developed and drafted by the

testifying expert and/or his or her staff are also exempt from discovery.

      (b)    No conversations or communications between counsel and any

testifying or consulting expert will be subject to discovery unless the conversations

or communications are relied upon by such experts in formulating opinions that are

presented in reports or trial or deposition testimony in this case.

      (c)    All other materials provided to a testifying expert that the expert

considered in forming the opinions expressed in the expert’s report shall be subject

to discovery, regardless of whether or not the testifying expert actually relied upon

the material in forming his final report, trial or deposition testimony, or any

opinion in this case. No discovery can be taken from any consulting expert except

to the extent that consulting expert has provided information, opinions, or other

materials to a testifying expert (either directly or through one or more

intermediaries, including counsel), who then relies upon such information,

opinions, or other materials in forming any opinion to be presented in a report, trial


                                           24
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 25 of 30 PageID #: 1548




testimony, or deposition testimony in this case, or as otherwise set forth in FRCP

26(b)(4)(D).

18.   STIPULATIONS OR ADDITIONAL RELIEF FROM THE COURT
      The Parties may, by stipulation, provide for exceptions to this Protective

Order. Nothing in this Protective Order shall be deemed to preclude any Party

from seeking and obtaining, on an appropriate showing, additional protection with

respect to the confidentiality of Material or relief from this Protective Order with

respect to particular Designated Material.

19.   RETURN OF DESIGNATED MATERIAL
      Unless otherwise ordered or agreed in writing by the Producing Party, within

90 days after a final, non-appealable judgment or order, or the complete settlement

of all claims asserted against all Parties in the Action, each Receiving Party must

certify as destroyed all Designated Material, or return all Designated Material to

the Producing Party (at the Receiving Party’s option). As used in this section,

“Designated Material” includes Designated Material and any derivatives

therefrom, including, but not limited to, all copies, abstracts, compilations,

summaries, notes, or any other form of reproducing, referring to, or capturing any

portion of the Designated Material. The Receiving Party’s obligation to return

Designated Material received from another Party extends to Designated Material

the Receiving Party disclosed to others pursuant to this Protective Order.


                                         25
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 26 of 30 PageID #: 1549




Notwithstanding this section, Outside Counsel are not required to delete

information that may reside on their respective firm’s electronic back-up systems

that are over-written in the normal course of business. Whether the Designated

Material is returned or destroyed, the Receiving Party must, if asked to, submit a

written certification to the Producing Party (and, if not the same person or entity, to

the Designating Party) by the 90-day deadline that identifies (by category, where

appropriate) all the Designated Material that was returned or destroyed and that

affirms that neither the Receiving Party nor others to whom the Receiving Party

disclosed Designated Material has retained any Designated Material (or otherwise

identifies any person or entity that has failed to return or destroy such Designated

Material). Notwithstanding this section, counsel are entitled to retain an archival

copy of all pleadings, motion papers (including all supporting and opposing papers

and   exhibits   and    declarations    thereto),   transcripts,   legal   memoranda,

correspondence, briefs (including all supporting and opposing papers and exhibits

and declarations thereto), written discovery requests and responses, exhibits

offered or introduced into evidence at trial, or work product. Any such archival

copies remain subject to this Protective Order as set forth in Section 21.

20.   INJUNCTIVE RELIEF
      The Parties acknowledge that any breach of this Protective Order may result

in immediate and irreparable injury for which there is no adequate remedy at law.


                                          26
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 27 of 30 PageID #: 1550




If anyone violates or threatens to violate the terms of this Protective Order, the

actual or potentially aggrieved entity may immediately apply to obtain injunctive

relief against any such violation or threatened violation, and any respondent who is

subject to the provisions of this Protective Order may not employ as a defense that

movant possesses an adequate remedy at law.

21.   SURVIVAL OF ORDER
      The terms of this Protective Order shall survive the final termination of the

Action to the extent that any Designated Material is not or does not become known

to the public. This Court shall retain jurisdiction over the Action for the purpose of

enforcing this Protective Order unless the Action is transferred to another forum.

The Parties agree that any order of dismissal of the Action as to any or all Parties

shall include specific provision that the Court retains jurisdiction to enforce the

terms of this Protective Order following dismissal. Each Party hereby consents to

the personal jurisdiction of the Court for that purpose.

22.   TREATMENT PRIOR TO ENTRY OF ORDER
      Each Party agrees to be bound by the terms of this Protective Order as of the

date it is filed with the Court for the Court’s consideration, even if prior to entry of

the Order by the Court. If the Court changes any provisions proposed by the

Parties, the changes will apply retroactively, except that no conduct occurring prior




                                          27
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 28 of 30 PageID #: 1551




to entry of the Order that was permissible under the proposed provisions shall be

deemed a violation of any such changed provision.

23.   PROTECTED MATERIAL SUBPOENAED OR ORDERED
      PRODUCED IN OTHER LITIGATION
      If a Receiving Party is served with a subpoena or a court order that would

compel disclosure of any Designated Material to a third party, the Receiving Party

must so notify the Producing Party (and, if not the same person or entity, the

Designating Party), in writing (by hand delivery, fax, or e-mail) promptly and in no

event more than ten (10) days after receiving the subpoena or order.           Such

notification must include a copy of the subpoena or order. The Receiving Party

also must promptly inform in writing the party who caused the subpoena or order

to issue that some or all the material covered by the subpoena or order is subject to

this Protective Order. In addition, the Receiving Party must deliver a copy of this

Protective Order promptly to the party in the other action that caused the subpoena

or order to issue. The purpose of imposing these duties is to alert the interested

parties to the existence of this Protective Order (which will apply to any material

produced unless a separate Protective Order is obtained) and to afford the

Producing or Designating Party in the Action an opportunity to try to protect its

confidentiality interests in the court from which the subpoena or order issued. The

Designating Party shall bear the burdens and the expenses of seeking protection in

that court of its Designated Material. Nothing in these provisions should be

                                         28
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 29 of 30 PageID #: 1552




construed as authorizing or encouraging a Receiving Party in the Action to disobey

a lawful directive from another court.

24.     OTHER PROCEEDINGS
        By entering this Order and limiting the disclosure of information in this

litigation, the Court does not intend to preclude another court from finding that

information relevant and subject to disclosure in another case. Any person or party

subject to a motion to disclose another party’s information designated

“CONFIDENTIAL,” or “ATTORNEYS’ EYES ONLY,” or “OUTSIDE

COUNSEL AND OUTSIDE CONSULTANTS’ EYES ONLY” pursuant to this

Order shall promptly notify that party of the motion so that party may have an

opportunity to appear and be heard in the other proceeding.

25.     PRIVILEGE LOGS
        The parties agree that the privilege logs in this case need not identify

privileged communications or attorney work product created on or after May 19,

2020.

26.     USE OF DESIGNATED MATERIAL AT TRIAL
        Nothing in this Order shall be construed to govern the introduction of any

document, material, or information at any trial or hearing in this matter. A Party

that intends to present, or that anticipates that another Party may present,

Designated Material at a hearing or trial shall bring that issue to the attention of the

Court, and to the attention of the Designating Party or the Producing Party (as
                                          29
Case 1:20-cv-00857-CFC Document 81 Filed 01/13/21 Page 30 of 30 PageID #: 1553




applicable), pursuant to the procedures specified in Section 6 of the Scheduling

Order entered by the Court on December 22, 2020, or in a pretrial memorandum,

without disclosing the Designated Material. The Court may thereafter make such

orders as are necessary to govern the use of such Designated Material at trial or

hearing.

Date: January 13, 2021

K&L GATES LLP                            MORRIS, NICHOLS, ARSHT &
                                          TUNNELL LLP
/s/ Steven L. Caponi
Steven L. Caponi (No. 3484)              /s/ Zi-Xiang Shen
Matthew B. Goeller (No. 6283)            R. Judson Scaggs, Jr. (No. 2676)
600 N. King St., Suite 901               Zi-Xiang Shen (No. 6072)
Wilmington, DE 19801                     1201 N. Market Street
Phone: (302) 416-7000                    Wilmington, DE 19801
steven.caponi@klgates.com                Phone: (302) 658-9200
matthew.goeller@klgates.com
                                         Attorneys for Defendant Granite
Attorneys for Plaintiff                  Telecommunications, LLC




IT IS SO ORDERED.

This ________ day of _______________, 2021.

                                     _______________________________
                                     The Honorable Colm F. Connolly




                                       30
